DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on May 22, 2019.  Claims 1-12 are pending.  Claims 1, 10, 11 and 12 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 22, 2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0248208 to Higashitani et al. (hereinafter “Higashitani”).
Claims 1-3 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higashitani.
With respect to independent claims 1, 10, 11 and 12, Higashitani discloses a communication unit configured to communicate with a vehicle used by a user (see paragraph [0034]:  an interface unit for receiving and transmitting data.); and 
a control unit configured to receive user information on the user and weather information on weather at an outing destination of the user through the communication unit, the outing destination being obtained based on the user information (see paragraphs [0035], [0068] and [0078]: The temperature adjusting ECU 21 includes, as functional elements, an automatic driving determination unit 211, a cabin temperature acquiring unit 212, a cabin temperature adjusting unit 213, a passenger detecting unit 214, an environment information acquiring unit 215, a remaining energy detecting unit 216, a destination change unit 217 and an input accepting unit 218. The temperature adjusting ECU 21 according to the present embodiment further includes the destination change unit 217 used to change the destination of the vehicle.  The destination change unit 217 requires a change of the destination of the vehicle to be a location where the energy can be supplied to the vehicle, when the remaining energy detected by the remaining energy detecting unit 216 is less than or equal to the threshold.   A user sets the temperature at time T1.  In this case, the user sets the temperature setting to be Tu.), and 
notify, to the vehicle through the communication unit, a set temperature of an air-conditioner of the vehicle based on a sensible temperature derived based on the weather information (see paragraph [0077] and [0079]: the cabin temperature adjusting unit 213 operates 
With respect to dependent claim 2, Hagashitani discloses wherein the control unit is configured to determine the set temperature in accordance with the sensible temperature and information on vehicle cabin humidity of the vehicle (see paragraphs [0042] and [0062]:  When the amount of solar radiation is large, since sensible temperature of the passenger increases, the passenger may feel discomfort compared to the case where the amount of solar radiation is small, and so the air conditioning apparatus 25 may execute the temperature adjusting control earlier.  On the other hand, when the amount of solar radiation is large in the winter, since an increase in the amount of solar radiation cause an increase of the sensible temperature of the passenger, comfort of the passenger is improved.  In this regard, the temperature adjusting control by the air conditioning apparatus 25 can be stopped.).  
With respect to dependent claim 3, Hagashitani discloses wherein the control unit is configured to determine a second set temperature in accordance with an outdoor temperature at the outing destination, and notify the second set temperature to the vehicle through the communication unit (see paragraph [0025] and [0026]:  In addition to the data transmitted by the vehicle control ECU 101, the temperature adjusting ECU 21 accepts various data outputted by an outside temperature sensor 40, an outside humidity sensor 41, a rainfall sensor 42, a solar sensor 
With respect to dependent claim 8, Hagashitani discloses wherein the control unit is configured to calculate the sensible temperature at the outing destination based on the weather information (see paragraphs [0042] and [0043]:  various apparatuses may be utilized as long as the temperature in the vehicle cabin and the sensible temperature of the passenger can be adjusted.  As the remaining energy, remaining battery capacity which supplies power to drive the temperature adjusting means may be stored.  The destination change unit 217 is used to change the destination of the vehicle.  The destination change unit 217 requires to set the destination of the vehicle to be a location where energy can be supplied to the vehicle, when the remaining energy detected by the remaining energy detection unit is less than or equal to a threshold.  Specifically, the destination change unit 217 transmits a destination change request to the navigation unit 103.  The navigation unit 103 changes the destination based on the destination change request.).  
With respect to dependent claim 9, Hagashitani discloses wherein the control unit is configured to receive the weather information including information on the sensible temperature (see paragraph [0046] and [0048]:  the vehicle air conditioning system 10 has, as functional configurations, a vehicle interior environment information acquisition unit 52, a vehicle exterior environment information acquisition unit 54, an occupant information acquisition unit 56, a sensible temperature prediction unit 58, a comfortable sensible temperature acquisition unit 60, an air conditioning control unit 62, and a user information changing unit 64.  The vehicle exterior environment information acquisition unit 54 may be configured to acquire the information .


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661